Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, with respect to claims 1, 4-10 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 4-10 has been withdrawn. 
Examiner acknowledges that the limitations of claims 7 and 17 have been canceled in incorporated into independent claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 5, 6, 8-16, 18-24 are allowed.
The most pertinent prior arts are Barshinger and Moser. In combination the prior arts teach the limitations of the claimed invention except for “wherein the water system includes a water tank for storing a reservoir of water, water pumps, a water flow regulator, 4x3 water control valves, an integrate water manifold in the sled, a water filter and a conduit draining system, and wherein the water system is configured to suck back excess water down track from the sled for reuse.” There is no evidence within the prior arts that anticipate nor render obvious the aforementioned limitations. The specifics of the water system are not detailed in the prior arts, and one of ordinary skill in the art would not have further modified the modification of Barshinger and Moser to arrive at the claimed invention. For these reasons, the claimed listed above are in condition for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TARUN SINHA/Primary Examiner, Art Unit 2863